This is an appeal from an order of the Judge of the 90th District Court of Stephens County, refusing to issue the writ of habeas corpus upon appellant's application therefor.
Such an order is not a final judgment of which this court has jurisdiction upon appeal. Ex parte Smith, 85 Tex.Crim. R.,215 S.W. 299; Ex parte Sheets, 126 Tex.Crim. R.,  64 S.W.2d 781; Ex parte Steele, 135 Tex.Crim. R.,121 S.W.2d 605; 21 Texas Jurisprudence 483.
The appeal is therefore dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 576 
                    ON MOTION FOR REHEARING.